

116 HR 1028 IH: Restoring Integrity, Governance, Honesty, and Transparency Act of 2019
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1028IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Ms. Speier introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on House Administration, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform certain ethics rules of the Federal Government, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Integrity, Governance, Honesty, and Transparency Act of 2019 or the RIGHT Act of 2019. 2.Amendments to the Ethics in Government Act of 1978 (a)ReferencesExcept as otherwise expressly provided, whenever in this section an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Ethics in Government Act of 1978 (5 U.S.C. App 101 et seq.).
			(b)Disclosure of tax returns of candidates for the office of President and Vice President
 (1)In generalSection 102 is amended by adding at the end the following:  (j) (1)Any report filed pursuant to section 101(c) by an individual who is a candidate for the office of President or Vice President shall include the individual’s return of Federal income tax for the taxable year ending in or with the applicable calendar year covered by such report and such returns for the previous nineteen taxable years.
 (2)If any person covered by paragraph (1) files the return for such taxable year with the Internal Revenue Service after the due date for such report, such return shall be submitted (in the same manner as such a report) not later than 30 days after such return was so filed.
							(3)
 (A)The Secretary of the Treasury, in consultation with the Director of the Office of Government Ethics, may issue regulations authorizing the redaction of personal information as the Secretary deems necessary to prevent identity theft or physical danger from disclosure of tax returns required under subsection (a).
 (B)Any redaction made in accordance with the regulations issued under subparagraph (A) shall be the sole and exclusive responsibility of the individual who filed the return, except that the Director may order the filer to remove any redaction the Director determines to be unauthorized..
 (2)Disclosure permittedSection 6103(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
 (9)Disclosure of tax returns under the Ethics in Government Act of 1978The Director of the Office of Government Ethics may publically disclose returns described in section 102(j) of the Ethics in Government Act of 1978 (Public Law 95–521; 5 U.S.C. App. 102(j)) to the extent such returns are required to be made available pursuant to such section..
 (3)ApplicationThe amendment made by— (A)paragraph (1) shall apply to any individual who becomes a candidate for the office, or assumes the office, of President or Vice President, after the date of enactment of this Act; and
 (B)paragraph (2) shall apply to disclosures made after the date of the enactment of this Act. (c)Disclosure of donations to legal defense fundsSection 102 is further amended by adding at the end the following:
				
					(k)
 (1)Except as provided in paragraphs (2) and (3), each report filed pursuant to section 101 (d) and (e) shall include the following information regarding each contribution or reimbursement made, during the preceding calendar year, by any source for the purpose of paying on behalf of the reporting individual, or for the purpose of reimbursing the reporting individual or any other person for the payment of, a fee for legal services or a related expense incurred at the time when the reporting individual was an officer or employee of the Federal Government:
 (A)The identity of the source of the contribution or reimbursement, including: (i)a trust or other financial arrangement;
 (ii)a person who made the contribution or reimbursement on behalf of another; or (iii)any other source.
 (B)The identity of each person who provided the source with cash or a thing of value to be applied in support of the contribution or reimbursement.
 (C)The value of the contribution or reimbursement. (D)The date of the contribution or reimbursement.
 (E)If the contribution or reimbursement was a thing of value other than cash, a brief description of the thing of value.
 (2)The disclosure requirement pursuant to paragraph (1) shall apply only to contributions and reimbursements aggregating more than the minimal value as established by section 7342(a)(5) of title 5, United States Code, or $250, whichever is greater, made during the preceding calendar year.
 (3)The disclosure requirement pursuant to paragraph (1) shall not apply to— (A)a contribution or reimbursement from a relative of the reporting individual, unless the relative received, or has an arrangement to receive, cash or a thing of value to be applied in support of the contribution or reimbursement;
 (B)a contribution or reimbursement made in connection with a fee for legal services or an expense that is unrelated to the reporting individual’s employment; or
 (C)a reduction or waiver of a fee for legal services by the provider of the services, unless the provider has received, or has an arrangement to receive, cash or a thing of value to be applied in support of the reduction or waiver.
 (4)Nothing in paragraph (3) shall be construed to relieve a reporting individual of the disclosure requirement set forth at subsection (a)(2)..
 (d)Increase in penalty for failure To file or filing false reportsSection 104(a)(1) is amended by striking $50,000 and inserting $200,000. (e)Clarification of application to entire Executive branchTitle IV is amended—
 (1)in section 401, by adding at the end the following:  (d)In this title, the term executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the United States Postal Service, the Postal Regulatory Commission, the Executive Office of the President, the Office of the Vice President, and the White House.; and
 (2)in section 402(a), by striking , as defined in section 105 of title 5, United States Code.. (f)Responsibility of the Director regarding giftsSection 402(b) is amended—
 (1)in paragraph (14), by striking and at the end; (2)in paragraph (15), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (16)make rules, after consultation with the Attorney General, for the requirements pertaining to acceptance of gifts by executive branch employees and procedures for compliance with such requirements..
 (g)Authority regarding regulationsSection 402 is amended— (1)in subsection (a), by striking , in consultation with the Office of Personnel Management,; and
 (2)in subsection (b)— (A)in paragraphs (1), (2), and (12), by striking and the Office of Personnel Management in each instance; and
 (B)in paragraph (15), by striking in consultation with the Office of Personnel Management,. (h)Limitation on legal defense funds (1)Legal defense funds (A)Not later than 180 days after the date of the enactment of this Act, the Director of the Office of Government Ethics shall issue final regulations regarding the acceptance by any officer or employee of the executive branch (not including the President or Vice President) of reimbursement for, or payment of, legal fees incurred in connection with the employee’s service in the executive branch or in connection with the employee’s participation in, assistance to, or association with, a presidential campaign or president-elect transition team.
 (B)Such regulations shall prohibit any executive branch officer or employee covered by subparagraph (A) from receiving any reimbursement or payment of fees as described in such subparagraph, except that the regulations may authorize, to the extent otherwise permitted by applicable law and regulation (including regulations under paragraph (16) of section 402(b) of the Ethics in Government Act of 1978, as added by subsection (f)(3)), such a reimbursement or payment by a relative of the officer or employee or by a legal expense fund approved (in writing) by the Director that—
 (i)exists solely to reimburse or pay the legal fees of one individual and owes that individual an exclusive fiduciary duty, with all unused funds going to charity;
 (ii)makes comprehensive disclosure, as defined by the Director and including the disclosures required under section 102(f) of the Ethics in Government Act of 1978 (as added by subsection (c)), of all receipts and distributions by the fund; and
 (iii)complies with all procedural and substantive requirements the Director deems necessary for the protection of the public’s trust in Government and to prevent the appearance of impropriety.
						3.Amendments to title 5, United States Code
 (a)Assessment of penalties for violating anti-Nepotism statuteSection 3110 of title 5, United States Code, is amended as follows: (1)In subsection (a)(1)(A), by inserting before the semicolon the following: , including the White House and the Executive Office of the President.
 (2)By adding at the end the following:  (f) (1)Any individual who knowingly is appointed or employed in violation of this section, and the public official who is a relative of such individual and who appoints, employs, or advocated for appointment or employment (as the case may be) of such individual, shall each be subject to a fine of $1,000 for each day the individual is so appointed or employed, except that—
 (A)in the case of a career employee, the maximum penalty shall not exceed the employee’s pay for the period of the violation; and
 (B)in the case of a noncareer employee, there shall be no limit on the liability under this subsection.
 (2)Any individual who is employed in violation of this section shall not be eligible for access to classified information..
				(b)Hatch Act amendments
 (1)In generalSection 7326 of title 5, United States Code, is amended— (A)by striking An employee and inserting (a) An employee; and
 (B)by adding at the end the following:  (b) (1)If the Office of Special Counsel determines that an employee of the White House or the Executive Office of the President has violated section 7323 or 7324, the Special Counsel shall submit a report to the President. The report shall include the recommended disciplinary action to be taken against the employee.
								(2)
 (A)On the date a report is received under paragraph (1), the President shall— (i)carry out the proposed disciplinary action contained in that report against the applicable employee; or
 (ii)decline to carry out the proposed action. (B)If the President declines to carry out the proposed action pursuant to subparagraph (A)(ii), not later than 30 days after receiving the report the President shall submit (in writing) notification to the Special Counsel and the chair and ranking member of the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, including a detailed explanation of why the action was not taken.
 (C)The Special Counsel shall publish the notification received under subparagraph (B) on the Office’s public Internet website.
 (2)ApplicationThe amendments made by paragraph (1) shall apply to any violation of section 7323 or 7324 of title 5, United States Code, by an employee of the White House or the Executive Office of the President occurring after the date of enactment of this Act.
				4.Disclosure of travel by senior Federal officials
 (a)RegulationsNot later than 30 days after the date of enactment of this Act, the Administrator of General Services shall promulgate regulations to modify the requirements of section 301–70.907 of title 41, Code of Federal Regulations, to require that the report required under such section—
 (1)be submitted on a quarterly basis; and (2)include, with respect to any instance of travel of a senior Federal official or non-Federal traveler—
 (A)an explanation of the decision to use a Government aircraft and the type of aircraft used; and (B)the estimated cost to the Government.
 (b)PublicationThe Administrator shall publish any report submitted under such section on the General Services Administration’s public Internet website.
			5.Limitation on availability of funds for expenses incurred at property owned by Federal employees
 (a)In generalIn fiscal year 2018 and each fiscal year thereafter, no Federal funds may be obligated or expended to pay for an expense incurred at a property owned or operated by any covered individual or an immediate family member of such individual if the payment of the expense would result in a net financial benefit for such individual or an immediate family member of such individual, or any trust or organization in which the individual or the immediate family member has a financial interest.
 (b)DefinitionsIn this section— (1)the term covered individual means—
 (A)the President; (B)the Vice President; and
 (C)any Federal employee; (2)the term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code, and includes any officer or employee of the United States Postal Service, the Postal Regulatory Commission, the Executive Office of the President, or the White House; and
 (3)the term immediate family member, with respect to a covered individual, means— (A)the spouse of such individual; or
 (B)any adult or minor child of such individual. 6.Prohibition on donations by government contractors to Inaugural CommitteesSection 317 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30119) is amended—
 (1)by amending the heading to read as follows: CONTRIBUTIONS AND OTHER DONATIONS BY GOVERNMENT CONTRACTORS; (2)in subsection (a)—
 (A)in paragraph (1), by inserting , or directly or indirectly to make a donation of money or other thing of value, or to promise expressly or impliedly to make any such donation to an Inaugural Committee after political purpose or use; and
 (B)in paragraph (2), by inserting or donation after contribution; and (3)by adding at the end the following new subsection:
				
 (d)For purposes of this section, the term Inaugural Committee has the meaning given it by section 501 of title 36, United States Code.. 7.Disclosure of and prohibition on certain donations to Inaugural CommitteeSection 510(c) of title 36, United States Code is amended by striking the period at the end and inserting or from a government contractor (as described in section 317(a)(1) of such Act (52 U.S.C. 30119(a)(1))..
		